COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-361-CR


DEMETRIA ANNETTE BROWN                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Upon her open plea of guilty, the trial court convicted Appellant Demetria

Annette Brown of forgery and sentenced her to twenty-two months’

confinement in a state jail facility. In her sole point, Appellant contends that

the trial court erred by failing to admonish her on the proper range of

punishment, rendering her guilty plea involuntary.     Because the trial court




      1
          … See Tex. R. App. P. 47.4.
properly admonished Appellant in writing before she entered her plea, we affirm

the trial court’s judgment.

      Appellant pled guilty to the charge of forgery and signed written plea

admonishments on August 1, 2007. The written plea admonishments indicate

that her plea was an open plea. The document further states that Appellant

was charged with forgery by possession and that this offense is a state jail

felony with a punishment range of “[a] term of not less than 180 days or more

than 2 years in a state jail; and in addition, a fine not to exceed $10,000 may

also be assessed.”    Appellant, each party’s attorney, and the trial court all

signed the written plea admonishments.

      At the sentencing hearing held on September 21, 2007, defense counsel

pointed out the correct sentencing range while questioning Appellant’s mother.

The trial court pronounced Appellant’s sentence at twenty-two months’

confinement in state jail and then stated that it “could set [Appellant’s]

sentence anywhere from probation to ten years in the state jail facility.” The

trial court’s statement was a misstatement of the range of punishment.2 The

trial court also told Appellant that she had a limited right of appeal. Appellant

signed the trial court’s original certification of her right to appeal, which



      2
      … See Tex. Penal Code Ann. § 12.35(a), (b) (Vernon 2003) (providing
range of punishment for state jail felonies is 180 days to 2 years’ confinement
and up to a $10,000 fine).

                                       2
incorrectly states that this is a plea-bargained case and she had no right of

appeal. This court subsequently ordered the trial court to file an amended

certification of Appellant’s right of appeal, and the amended certification

providing that this is not a plea-bargain case and that she does have the right

of appeal appears in the record.3

      A guilty plea is generally considered voluntary if the defendant was made

fully aware of the direct consequences of the plea.4 Article 26.13(a) of the

code of criminal procedure requires that the trial court admonish the defendant

as to the consequences of her guilty plea, including the punishment range. 5

When the record shows that the defendant received a proper admonishment on

punishment, there is a prima facie showing that the plea was entered knowingly

and voluntarily. 6

      The written plea admonishments reveal that the trial court properly

admonished Appellant that the offense of forgery by possession is a state jail

felony carrying a range of punishment of not less than 180 days nor more than




      3
          … See Tex. R. App. P. 25.2(d).
      4
          … State v. Jimenez, 987 S.W.2d 886, 888 (Tex. Crim. App. 1999).
      5
          … Tex. Code Crim. Proc. Ann. art. 26.13(a)(1) (Vernon Supp. 2008).
      6
          … Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998).

                                           3
two years’ confinement in state jail and that in addition a fine not to exceed

$10,000 might also be assessed.7

      After Appellant entered her guilty plea, and at a subsequent hearing on

punishment, the trial judge stated, “You have a very limited right of appeal in

this case because you entered an open plea to this Court understanding that I

could set your sentence anywhere from probation to ten years in the state jail

facility.” This misstatement was made after the plea was entered and accepted

and after punishment was assessed at twenty-two months’ confinement in the

state jail facility, well within the proper range of punishment.

      Because Appellant was properly admonished regarding the range of

punishment before she entered her plea and because the trial court did not

make the misstatement until after it had accepted her plea, we hold that the

misstatement of the range of punishment did not induce her guilty plea. We

therefore hold that Appellant’s guilty plea was voluntary, overrule her sole

point, and affirm the trial court’s judgment.




                                           LEE ANN DAUPHINOT
                                           JUSTICE

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.


      7
          … See Tex. Penal Code Ann. § 12.35(a), (b).

                                       4
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 26, 2008




                               5